Citation Nr: 1439397	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-10 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to June 2007. 

This appeal to  the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO in e San Diego, California,  granted service connection for right knee strain, and assigned an initial 10 percent rating, effective July 1, 2007. The Veteran has appealed with respect to the propriety of the initially assigned rating.  Current jurisdiction lies with the RO in New York, New York.

This claim was  previously remanded by the Board in August 2012 for additional development, and has since been returned  for appellate review. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  The VBMS file does not currently contain any documents. A review of the documents in Virtual VA reveals additional treatment records from Albany VA Medical Center (VAMC) and an August 2014 Appellate Brief.  The Board notes that the additional treatment records from the Albany VAMC have been considered by the Agency of Original Jurisdiction (AOJ) in a January 2013 supplemental statement of the case. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the July 2007 effective date of the award of service connection, the Veteran's right knee strain has resulted in functional loss without painful motion, equal to flexion of the knee to no worse than 133 degrees and extension to no worse than zero degrees, without instability or subluxation, ankylosis, cartilage dislocation or removal, impairment of the tibia or fibula, or genu recurvatum.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee strain are not met..  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right knee disability from the original grant of service connection.  VA's General Counsel held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

In this case, the Veteran's claim for service connection for his right knee disability was granted and an initial rating was assigned in the September 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board points out, nonetheless, that the March 2009 statement of the case set forth the criteria for higher ratings for the disability under consideration, as well as regulatory provisions pertaining to evaluation of service-connected disabilities (as discussed below).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service VA and private treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to Veteran's claim. 

Additionally, the Veteran was afforded VA examinations in July 2007, January 2010, and September 2012.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent September 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

The Board also finds that  there has been  substantial compliance with the Board's August 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).   

In August 2012, the Board remanded the instant claim in order to provide the Veteran with an opportunity to identify any outstanding treatment records, obtain recent VA treatment records from VA facilities, and afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his knee disability.  Subsequently, additional VA treatment records from Albany VA Medical Center (VAMC) were received.  Additionally, in September 2012, the Veteran was afforded a new VA examination to assess the nature and severity of his knee disability.  Accordingly, the Board finds that there has been substantial compliance with the August 2012 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duties in this regard.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the awards of service connection and consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In this case, the RO assigned the initial 10 percent rating for the Veteran's service-connected right knee strain pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5260.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has  held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

A July 2007 examination by Dr. Sainten revealed that there was stiffness which interfered with flexibility at the knee joint.  The examiner noted that there was locking at times when kept in a prolonged position; that it was intermittent, twice per week, lasting about half an hour; that the Veteran had pain that did not travel; that it was aching, sticking, cramping, burning and sharp; that on a scale, the pain was a nine out of ten; that it was brought on by physical activity and came by itself; that it was relieved by rest or medication such as Motrin; that there was no incapacitation or bedrest recommended for the condition; and that the Veteran's functional impairment was that he could not do any prolonged stooping, bending, and sports that required jumping or running.

Physical examination of the knees revealed tenderness bilaterally at the joint.  There was also mild crepitus bilaterally.  Flexion of the right knee was noted as 140 degrees, with pain at 140 degrees, and extension was zero degrees.  The examiner further noted that pain was the predominant issue for the right knee after repetitive use; that fatigue, weakness, and lack of endurance were also noted after repetitive use.  There was no incoordination after repetitive use.  The examiner also stated that there was no additional limitation after repetitive use.  The medial and lateral collateral ligament stability tests, the anterior and posterior cruciate ligament stability tests, and the medial and lateral meniscus tests were all normal.  X-ray of the right knee did not show any significant findings.  The examiner noted calcification of the quadriceps tendinous attachment.

During a January 2010 VA examination, the Veteran reported occasional right knee pain after running, hiking, or with prolonged standing.  The medical evaluation revealed a torn meniscus.  The Veteran also reported he had constant right knee pain, which is worsened with prolonged sitting, standing, walking, or running.  The examiner noted the Veteran's right knee meniscus tear and arthroscopic meniscectomy that was performed in October 2008.  

The examiner noted that there was no history of neoplasm, and there were no deformity, incoordination, decreased speed of joint motion, effusions, abnormal weight bearing, loss of a bone or part of a bone, inflammatory arthritis, bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  There were also no constitutional symptoms or incapacitating episodes of arthritis.   On the other hand, the examiner noted giving way, pain, stiffness, weakness, weekly locking episodes, swelling, tenderness, and flare ups of joint disease.  The gait was normal.   

Physical examination revealed the following ranges of motion (ROM): flexion was to 133 degrees, and extension was zero degrees.  There was no objective evidence of pain with active motion.  The examiner further noted that there was no objective evidence of pain following repetition motion, and that there were no additional limitations after three repetitions of ROM.  No ankylosis was noted.  The examiner noted two well healed arthroscopy portal scars on the right knee.  

During the September 2012 VA examination, the Veteran reported right knee pain treated with knee brace as well as oral medication.  He reported that he was unable to run and noted limitation of movement as well as inability to kneel.  He also noted difficulty walking down stairs on occasion.  At rest, the Veteran reported   pain as at a level of  2 out of 10.  The Veteran stated that flare ups did not impact the function of the knee or the lower leg. 

The physical examination revealed the following ROM: flexion  to 140 degrees or greater, with no objective evidence of painful motion; extension was zero degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, after which he had a flexion to 140 degrees or over, and extension of zero degrees.  

The examiner noted that the Veteran did not have additional limitation in ROM following repetition use testing.  However, he had functional loss/impairment, which was manifested through weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of the knee.  The muscle strength on flexion and extension was reported as normal.  Also, the joint stability tests of the right knee revealed normal results.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Also, the examiner did not note any shin splits, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Although it was reported that the Veteran had meniscal tear and went through a meniscectomy, there were no residual signs and/or symptoms due to the meniscectomy.  

The examiner also noted that the Veteran had a 1cm healed faint scar on both sides of the knee.  The scars were not painful or unstable.  It was also noted that the Veteran did not use any assistive devices.  The examiner also added that the Veteran's knee condition did not impact his ability to work.    

Considering the pertinent evidence in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for the Veteran's right knee at any point since the effective date of the award of service connection.  The Veteran's measured range of motion of the right knee has been, at worst, from 0 degrees on extension to 133 degrees on flexion (during the January 2010 examination).  At no time since the award of service connection has the Veteran's right knee disability manifested a flexion that was limited to 30 degrees, or extension that was limited to 15 degrees, which would be required for a 20 percent rating under DCs 5260 and 5261.  Likewise, because the Veteran's right knee is not further limited in  flexion or extension, no higher disability rating under DCs 5260 or 5261 is warranted.     

Clearly, the Veteran's  functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca, has been considered in assigning the initial 10 percent rating, and the Board finds that, on these facts, no higher rating is assignable on such basis.  As noted, the Veteran was able to accomplish the noted ranges of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss in addition to that shown objectively due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) which would warrant a disability rating in excess of the assigned rating.   

The Board further finds that a rating higher than 10 percent is not assignable under any other potentially applicable diagnostic code.  As there is no evidence that the right knee disability involves any ankylosis, instability or subluxation, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under DCs 5256, 5257, 5258, 5259, 5262, or 5263 is not warranted. The disability also is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's reported symptoms and assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating under the applicable DCs herein are the required medical findings that are within the province of trained medical professional.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating at any point pertinent to this appeal.  
 
Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
 
The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).   38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the left knee disability at all points pertinent to this appeal.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his right knee disability, which includes his limitation of motion and pain-to include functional loss due to additional symptomatology, and the resulting impact on his physical activities, to include prolonged walking, standing, and sitting.  See DeLuca, supra; Mitchell, supra.  

The Board also notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to As the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his right knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Under these circumstances, the Board finds that, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran does not assert, and the record does not reflect, that the Veteran is unemployable due to his service-connected right knee strain.  In fact, a January 2010 VA outpatient record states that the Veteran has retired in 2007 due to age or duration of work.  Furthermore, the September 2012 VA examiner noted that the Veteran's knee condition did not impact his ability to work.  As there is no suggestion that the Veteran is or has been unable to obtain or maintain gainful employment due to his service-connected left knee disability, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, supra, and that the claim for an initial rating in excess of 10 percent for right knee strain must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against assignment of a higher rating at any point pertinent to this appeal, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for right knee strain is denied.



____________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


